Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Kim et al. for the "RADIO COMMUNICATION METHOD FOR TIME-SENSITIVE NETWORK, AND APPARATUS THEREFOR" filed 04/16/2021 has been examined.  This application claims foreign priority to 10-2020-0046744, filed 04/17/2020; 
10-2021-0007103, filed 01/18/2021; 10-2021-0029092, filed 03/04/2021 and 10-2021-0046223, filed 04/09/2021 in Korea.   Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.						
Claim Rejections - 35 USC §112	
3.  The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.         Claims 4, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4, 15 recite the limitation “Rx-Tx” on lines 3.  It is not clear what is referred by the term “Rx-Tx” is.  The terms “Rx-Tx” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. 	  
	Claim 20 recites the limitation "the MAC RAR", “the MAC CEs” and “the TA”, “the TAC” on lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.         Claims 1-5, 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takeda et al. (US#2022/0124654) in view of Prakash et al. (US#11,184,872).
Regarding claims 1, 13, the references disclose a novel system and apparatus for time synchronization between a base station and a user equipment (UE), according to the essential features of the claim.  Takeda et al. (US#2022/0124654) discloses an operation method of a first terminal/base station for synchronized operations according to time-sensitive networking, the operation method comprising: receiving/providing information on a reference time from a base station (see Fig. 1 and para [0025]-[0026]: receiving time information indicating reference time from a server (not illustrated) and are synchronized to the reference time); obtaining an offset of the first terminal with respect to the reference time or information for deriving the offset, and deriving the offset from the information for deriving the offset (Fig. 4; para [0063]-[0064]: offset is included in the timing reference information provided to the UE); determining a timing at which uplink transmission is performed by reflecting the offset to the reference time; and performing the uplink transmission at the determined timing (para [0025]-[0028], [0063]: adjusts synchronization to reference time based on the time information).  It’s also noted that, IEEE 802.1AS Time-Sensitive Network (TSN) over wireless 5G New Radio (NR), also referred to as Time-Sensitive Communication (TSC), is a key enabler for industrial automation using wireless networks. Time Sensitive Communication (TSC) requires a time synchronization requirement, provides a protocol for time synchronization across a TSN, where time sensitive devices (e.g., clock followers) synchronize to a leader clock (e.g., clock leader) and are well known in the art.
However, the disclosure of Takeda et al. (US#2022/0124654) does not explicitly teach the claimed wherein uplink transmission is performed by reflecting the offset to the reference time.  In the same field of endeavor, Prakash et al. (US#11,184,872) teaches in Fig. 6 a timing diagram illustrated various timelines for downlink and uplink transmissions between a base station and UE, in which (Col. 15, lines 5-65: deriving a time offset based on transmissions from the radio transceivers).  
Regarding claim 2, the reference further teaches wherein the reference time is generated by a global reference clock of the base station and received from the base station, or is generated by a global reference clock of a second terminal other than the first terminal and received from the second terminal through the base station (Takeda et al.: Fig. 1; para [0025]-[0028]).
Regarding claims 3, 14, the reference further teaches wherein the reference time is commonly applied to a terminal group including the first terminal and the second terminal (Takeda et al.: Fig. 4; para [0045]-[0049] & [0067]-[0068]).
Regarding claims 4, 15, the reference further teaches wherein the offset is obtained through a scheme based on a timing advance (TA), or through a scheme based on a round-trip time (RTT) or a combination of an Rx-Tx time difference measured by the first terminal and an Rx-Tx time difference measured by the base station (Prakash et al. : Figs. 4-5; Col.14, lines 25-60).
Regarding claim 5, the reference further teaches wherein the TA is defined by a difference between a boundary of a downlink slot received by the first terminal and a boundary of an uplink slot transmitted by the first terminal, the uplink slot having a same index as the downlink slot (Prakash et al. : Fig. 6; Col. 15, line 66 to Col. 16, line 36).
One skilled in the art before the effective filing date of the claimed invention, would have recognized the need for effectively and efficiently time synchronization between a base station and a user equipment (UE), and would have applied Prakash’s timelines for downlink and uplink transmissions between a base station and UE into Takeda’s configuration of a radio communication system.  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Prakash’s reference timing delivery to UE with propagation delay compensations into Takeda’s terminal and communication method with the motivation being to provide a method and system for performing time sensitive networking.
Allowable Subject Matter
8.	Claims 6, 10, 16, 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 7-9, 11-12 & 17, 19-20 depend on the objected claims above.	
9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the RTT is measured by the first terminal based on a downlink reference signal of the base station and an uplink reference signal of the first terminal, or measured by the base station and transmitted from the base station to the first terminal; wherein the offset of the first terminal or the information for deriving the offset is received from the base station through downlink control information (DCI) included in a terminal-specific physical downlink control channel (PDCCH) or a medium access control (MAC) random access response (RAR) or MAC control element (CE) included in a terminal group-specific PDSCH, or measured by the first terminal and reported to the base station through a terminal-specific uplink channel, as specifically recited in the claims.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Xiong (US#2022/0174631) is cited to show the time synchronization method and apparatus, computer readable medium and electronic device.
The Aijaz (US#2021/0400610) is cited to show the time synchronization in integrated 5G wireless and time sensitive networking systems.
The Guo et al. (US#2021/0306910) is cited to show the scheduling data traffic in wireless time sensitive networks.
The Aijaz (US#11,419,084) is cited to show the time synchronization in hybrid wired-wireless time sensitive networking.
The Thota (US#11,153,838) is cited to show the time synchronization enhancements for integrated 5G-TSN.
The Sachs et al. (US#2020/0259896) is cited to show the industrial automation with 5G and beyond.
The Takeda et al. (US#2022/0124654) shows terminal and communication method.
The Kim et al. (US#11,310,754) shows nodes and methods for determining and enabling a synchronized time reference in a wireless communication network.
The Kuhn et al. (US#2015/0103818) shows transport and error compensation of a globally synchronized time base.
The Alasti et al. (US#2020/0205108) timing advance for satelite based communications.
The Jun et al. (US#7,394,802) shows network synchronization system and method using synchronous mobile terminal as external reference clock.


11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
08/25/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477